COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In the Interest of G.W. and F.W.

Appellate case number:    01-18-00014-CV

Trial court case number: 2016-04109J

Trial court:              313th District Court of Harris County

       Appellant Anita Dozier filed a notice of appeal on January 5, 2018. The final decree of
termination was signed on December 6, 2017. An appeal from a decree of termination is an
accelerated appeal and the notice of appeal must be filed within 20 days after the final judgment
or order is signed. See TEX. R. APP. P. 26.1(b); TEX. FAM. CODE § 263.405(a). Thus, the notice
of appeal in this case was due on December 27, 2017.
       The court may extend the time to file a notice of appeal if, within 15 days after the
deadline for filing the notice, the appellant files the notice of appeal together with a motion
requesting an extension reasonably explaining the need for an extension. See TEX. R. APP. P.
26.3. Although a motion for extension is implied when an appellant tenders the notice of appeal
within the 15-day period after the deadline, it is still necessary for the appellant to provide a
reasonable explanation for the need for an extension. See Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).
       Because appellant filed her notice of appeal within the 15-day period after it was due, a
motion for extension was implied but she must file a motion for extension under Rule 26.3
explaining the need for an extension.
       Accordingly, unless, within 10 days of the date of this notice, appellant responds in
writing, providing a reasonable explanation for untimely filing the notice of appeal, the appeal
may be dismissed. See TEX. R. APP. P. 42.3(a), (c). A written response is required even if
appellant has previously claimed her notice of appeal was timely filed.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: February 1, 2018